NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BERTHA SONIA CASTILLON-                         No.    16-72476
CAMPOSANO,
                                                Agency No. A072-810-969
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**


Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Bertha Sonia Castillon-Camposano, a native and citizen of Peru, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen deportation proceedings. We have jurisdiction under 8 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Martinez-Hernandez v. Holder, 778 F.3d 1086, 1088 (9th Cir. 2015). We deny the

petition for review.

      The BIA did not abuse its discretion or violate due process in denying

Castillon-Camposano’s motion to reopen as untimely and in declining to equitably

toll the filing deadline for failure to show due diligence. The motion was filed

more than three years after her final administrative order, and Castillon-

Camposano did not sufficiently explain in her motion why she did not pursue her

ineffective assistance of counsel claim within 90 days of that order. See 8 C.F.R.

§ 1003.2; Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling

of the filing deadline is available to aliens who act with due diligence in

discovering the deception, fraud, or error that prevented timely filing); Padilla-

Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014) (“To prevail on a due-

process claim, a petitioner must demonstrate both a violation of rights and

prejudice.”).

      Because the timeliness determination is dispositive, we do not address

Castillon-Camposano’s contentions regarding the merits of her ineffective

assistance of counsel claim. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004).

      PETITION FOR REVIEW DENIED.


                                          2                                    16-72476